Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s amendment dated April 7, 2022.  Claims 1-10, 12-15, 17-18 and 20 are pending.  Claims 11, 16 and 19 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-7, 12 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Omanovic et al., U.S. Patent Application Publication 2018/0031849 A1 in view of Vasquez et al., U.S. Patent 8,907,771 B2 (2014) and Altmannshofer et al., U.S. Patent 10,507,839 B2 (2019).
As to claim 1, Omanovic et al. discloses a method comprising: 
receiving a service request from a vehicle within a geographic area (0021); 
receiving a first set of data from the vehicle comprising a position of the vehicle within the geographic area, a direction that the vehicle is facing, and a field of view for an augmented reality display associated with the vehicle (0008); 
obtaining historical traffic data associated with the geographic area (0021, lane markings); 
identifying one or more traffic infrastructures within the field of view of the augmented reality display based on a map associated with the geographic area, the historical traffic data, the position of the vehicle, and the direction the vehicle is facing (0018, 0021); 
generating an augmented reality image for the one or more traffic infrastructures based on the historical traffic data and the field of view of the augmented reality display (0021); and 
sending the augmented reality image to the vehicle (0021).
Omanovic et al. does not disclose a dynamic traffic infrastructure, as claimed.
Vasquez et al. discloses identifying one or more dynamic traffic infrastructures (Column 8, Lines 53-64),
receiving from the one or more dynamic traffic infrastructures, state information associated with the one or more dynamic traffic infrastructures (Column 8, Lines 53-64, the actual color(s) of the light or sign)
and generating an augmented reality image for the one or more dynamic traffic infrastructures based on the historical traffic data, the state information, and the field of view of the augmented reality display (Column 9, Lines 39-51).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method, as disclosed by Omanovic et al., with the dynamic traffic infrastructures, as claimed, as disclosed by Vasquez et al., to obtain information from dynamic traffic infrastructures, such as traffic lights, and generate augmented reality images to provide the information to the driver, highlighting the necessary information to provide greater safety information to the driver.
Omanovic et al. and Vasquez et al. do not disclose a request to the one or more dynamic traffic infrastructures.
Altmannshofer et al. discloses transmitting, to the one or more dynamic traffic infrastructures, a request for state information associated with the one or more dynamic traffic infrastructures (Column 16, Line 65 – Column 17, Line 23)
and
receiving, from the one or more dynamic traffic infrastructures, the state information in response to the request (Column 16, Line 65 – Column 17, Line 23).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method, as disclosed by Omanovic et al., with the request to dynamic traffic infrastructures, as claimed, as disclosed by Altmannshofer et al., to obtain information from dynamic traffic infrastructures, such as traffic lights, obtaining the information by a request for that information, and generate augmented reality images to provide the information to the driver, providing the necessary information to provide greater safety information to the driver.
As to claim 3, Omanovic et al., as modified by Vasquez et al. and Altmannshofer et al., discloses the method of claim 1, and Omanovic et al. further discloses wherein the augmented reality display comprises a heads up display for the vehicle (0004, Figure 1B).
As to claim 5, Omanovic et al., as modified by Vasquez et al. and Altmannshofer et al., discloses the method of claim 1, and Omanovic et al. further discloses wherein the one or more dynamic traffic infrastructures comprise one or more lane lines (0021, lane markings).
As to claim 6, Omanovic et al., as modified by Vasquez et al. and Altmannshofer et al., discloses the method of claim 1, and Omanovic et al. further discloses wherein the one or more dynamic traffic infrastructures comprise one or more traffic signs (0021, lane markings).  Vasquez et al. further discloses traffic signs (Column 8, Lines 53-64).
As to claim 7, Omanovic et al., as modified by Vasquez et al. and Altmannshofer et al., discloses the method of claim 1, and Omanovic et al. further discloses wherein the historical traffic data comprises a construction plan (0021, lane markings).
As to claim 12, Omanovic et al., as modified by Vasquez et al. and Altmannshofer et al., discloses the method of claim 1.  
Vasquez et al. further discloses wherein the dynamic traffic infrastructures comprise one or more dynamically changeable signs (Column 5, Lines 26-53).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Omanovic et al., as modified by Vasquez et al. and Altmannshofer et al., with the dynamic infrastructure information changeable signs, as claimed, as disclosed by Vasquez et al., to provide information on dynamic infrastructure, which is also a significant consideration in driving, allowing for greater safety in operation, utilizing a similar display to provide traffic infrastructure information to the driver.
As to claim 14, Omanovic et al. discloses an edge server comprising: 
one or more processors (0019, Figure 3, processor 14); 
one or more memory modules (0021); and 
machine readable instructions stored in the one or more memory modules that, when executed by the one or more processors, cause the edge server to: 
receive a service request from a vehicle within a geographic area serviced by the edge server (0021); 
receive a first set of data from the vehicle comprising a position of the vehicle within the geographic area, a direction that the vehicle is facing, and a field of view for an augmented reality display associated with the vehicle (0008); 
obtain historical traffic data associated with the geographic area (0021); 
identify one or more traffic infrastructures within the field of view of the augmented reality display based on a map associated with the geographic area, the historical traffic data, the position of the vehicle, and the direction the vehicle is facing (0018, 0021); 
generate an augmented reality image for the one or more traffic infrastructures based on the historical traffic data and the field of view of the augmented reality display (0021); and 
send the augmented reality image to the vehicle (0021).
Omanovic et al. does not disclose a dynamic traffic infrastructure, as claimed.
Vasquez et al. discloses to identify one or more dynamic traffic infrastructures (Column 8, Lines 53-64),
receive from the one or more dynamic traffic infrastructures, state information associated with the one or more dynamic traffic infrastructures (Column 8, Lines 53-64, the actual color(s) of the light or sign)
and generating an augmented reality image for the one or more dynamic traffic infrastructures based on the historical traffic data, the state information, and the field of view of the augmented reality display (Column 9, Lines 39-51).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the edge server, as disclosed by Omanovic et al., with the dynamic traffic infrastructures, as claimed, as disclosed by Vasquez et al., to obtain information from dynamic traffic infrastructures, such as traffic lights, and generate augmented reality images to provide the information to the driver, highlighting the necessary information to provide greater safety information to the driver.
Omanovic et al. and Vasquez et al. do not disclose a request to the one or more dynamic traffic infrastructures.
Altmannshofer et al. discloses to transmit, to the one or more dynamic traffic infrastructures, a request for state information associated with the one or more dynamic traffic infrastructures (Column 16, Line 65 – Column 17, Line 23)
and
receive, from the one or more dynamic traffic infrastructures, the state information in response to the request (Column 16, Line 65 – Column 17, Line 23).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the edge server, as disclosed by Omanovic et al., with the request to dynamic traffic infrastructures, as claimed, as disclosed by Altmannshofer et al., to obtain information from dynamic traffic infrastructures, such as traffic lights, obtaining the information by a request for that information, and generate augmented reality images to provide the information to the driver, providing the necessary information to provide greater safety information to the driver.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Omanovic et al., U.S. Patent Application Publication 2018/0031849 A1 as modified by Vasquez et al., U.S. Patent 8,907,771 B2 (2014) and Altmannshofer et al., U.S. Patent 10,507,839 B2 (2019), as applied to claim 1 and 14 above, and further in view of Newcombe et al., U.S. Patent 10,635,905 B2 (2020).
As to claim 2, Omanovic et al., as modified by Vasquez et al. and Altmannshofer et al., discloses the method of claim 1.  Omanovic et al. does not disclose map updating, as claimed.
Newcombe et al. discloses further comprising: determining whether a locally stored map of the geographic area is up to date; and in response to determining that the locally stored map of the geographic area is not up to date, requesting an updated map of the geographic area (Figure 1, Column 10, Line 38 – Column 11, Line 3).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Omanovic et al., as modified by Vasquez et al. and Altmannshofer et al., with updating the map, as claimed, as disclosed by Newcombe et al., to ensure the driving information is current and provides the condition of the traffic infrastructures to allow for safe operation of the vehicle.
As to claim 15, Omanovic et al., as modified by Vasquez et al. and Altmannshofer et al., discloses the edge server of claim 14.
Omanovic et al. does not disclose map updating, as claimed.
Newcombe et al. discloses wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the edge server to: 
determine whether a map of the geographic area stored on the edge server is up to date; and in response to determining that the map of the geographic area stored on the edge server is not up to date, request an up to date map of the geographic area (Figure 1, Column 10, Line 38 – Column 11, Line 3).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 14, as disclosed by Omanovic et al., as modified by Vasquez et al. and Altmannshofer et al., with updating the map, as claimed, as disclosed by Newcombe et al., to ensure the driving information is current and provides the condition of the traffic infrastructures to allow for safe operation of the vehicle.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Omanovic et al., U.S. Patent Application Publication 2018/0031849 A1 as modified by Altmannshofer et al., U.S. Patent 10,507,839 B2 (2019) and Newcombe et al., U.S. Patent 10,635,905 B2 (2020).
As to claim 18, Omanovic et al. discloses a system comprising: 
an edge server (0019); 
a map server (0021); and 
a historical traffic data server, wherein the edge server is configured to: 
receive a service request from a vehicle within a geographic area serviced by the edge server (0021); 
receive a first set of data from the vehicle comprising a position of the vehicle within the geographic area, a direction that the vehicle is facing, and a field of view for an augmented reality display associated with the vehicle (0008); 
receive historical traffic data associated with the geographic area from the historical traffic data server (0021); 
identify one or more traffic infrastructures within the field of view of the augmented reality display based on the map, the historical traffic data, the position of the vehicle, and the direction the vehicle is facing (0018, 0021); 
generate an augmented reality image for the one or more traffic infrastructures based on the historical traffic data and the field of view of the augmented reality display (0021); and send the augmented reality image to the vehicle (0021).
Omanovic et al. does not disclose map updating, as claimed.
Newcombe et al. discloses to determine whether a map of the geographic area stored on the edge server is up to date; and in response to determining that the map of the geographic area stored on the edge server is not up to date, request an up to date map of the geographic area from the map server (Figure 1, Column 10, Line 38 – Column 11, Line 3).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system, as disclosed by Omanovic et al., with updating the map, as claimed, as disclosed by Newcombe et al., to ensure the driving information is current and provides the condition of the traffic infrastructures to allow for safe operation of the vehicle.
Omanovic et al. does not disclose a dynamic traffic infrastructure, as claimed.
Vasquez et al. discloses to identify one or more dynamic traffic infrastructures (Column 8, Lines 53-64),
receive from the one or more dynamic traffic infrastructures, state information associated with the one or more dynamic traffic infrastructures (Column 8, Lines 53-64, the actual color(s) of the light or sign)
and generating an augmented reality image for the one or more dynamic traffic infrastructures based on the historical traffic data, the state information, and the field of view of the augmented reality display (Column 9, Lines 39-51).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system, as disclosed by Omanovic et al., with the dynamic traffic infrastructures, as claimed, as disclosed by Vasquez et al., to obtain information from dynamic traffic infrastructures, such as traffic lights, and generate augmented reality images to provide the information to the driver, highlighting the necessary information to provide greater safety information to the driver.
Omanovic et al. does not disclose a request to the one or more dynamic traffic infrastructures.
Altmannshofer et al. discloses  to transmit, to the one or more dynamic traffic infrastructures, a request for state information associated with the one or more dynamic traffic infrastructures (Column 16, Line 65 – Column 17, Line 23)
and
receive, from the one or more dynamic traffic infrastructures, the state information in response to the request (Column 16, Line 65 – Column 17, Line 23).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method, as disclosed by Omanovic et al., with the request to dynamic traffic infrastructures, as claimed, as disclosed by Altmannshofer et al., to obtain information from dynamic traffic infrastructures, such as traffic lights, obtaining the information by a request for that information, and generate augmented reality images to provide the information to the driver, providing the necessary information to provide greater safety information to the driver.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Omanovic et al., U.S. Patent Application Publication 2018/0031849 A1, as modified by Vasquez et al., U.S. Patent 8,907,771 B2 (2014) and Altmannshofer et al., U.S. Patent 10,507,839 B2 (2019), as applied to claim 1 above, and further in view of Ferguson et al., U.S. Patent 10,719,078 B2 (2020).
As to claim 4, Omanovic et al., as modified by Vasquez et al. and Altmannshofer et al., discloses the method of claim 1.  Omanovic et al. does not disclose a headset, as claimed.  
Ferguson et al. discloses wherein the augmented reality display comprises an augmented reality headset (Figure 13, Column 15, Line 66 – Column 16, Line 17).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Omanovic et al., as modified by Vasquez et al. and Altmannshofer et al., with the augmented reality headset, as claimed, as disclosed by Ferguson et al, to provide a head-mounted form of the display, allowing for better vision of the user, to provide greater safety information in operation of the vehicle, utilizing a standard tool in augmented reality.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Omanovic et al., U.S. Patent Application Publication 2018/0031849 A1, as modified by Vasquez et al., U.S. Patent 8,907,771 B2 (2014) and Altmannshofer et al., U.S. Patent 10,507,839 B2 (2019), as applied to claim 1 above, and further in view of Madigan et al., U.S. Patent Application Publication 2017/0241791 A1.
As to claim 8, Omanovic et al., as modified by Vasquez et al. and Altmannshofer et al., discloses the method of claim 1.  Omanovic et al. does not disclose road closures, as claimed.
Madigan et al. discloses wherein the historical traffic data comprises one or more road closures (0047, 0054).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Omanovic et al., as modified by Vasquez et al. and Altmannshofer et al., with the road closure information, as claimed, as disclosed by Madigan et al., to provide information on roads that are closed and should not be traveled, possibly causing terrible consequences for dangerous and illegal driving, to provide greater safety information in operation of the vehicle.
As to claim 9, Omanovic et al., as modified by Vasquez et al. and Altmannshofer et al., discloses the method of claim 1.  Omanovic et al. does not disclose traffic accident information, as claimed.
Madigan et al. discloses wherein the historical traffic data comprises traffic accident information (0004, 0043, 0046-0047).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Omanovic et al., as modified by Vasquez et al. and Altmannshofer et al., with the traffic accident information, as claimed, as disclosed by Madigan et al., to provide information on accidents that would impact the driving, creating a dangerous situation that should be avoided.
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Omanovic et al., U.S. Patent Application Publication 2018/0031849 A1, as modified by Vasquez et al., U.S. Patent 8,907,771 B2 (2014) and Altmannshofer et al., U.S. Patent 10,507,839 B2 (2019), as applied to claim 1 above, and further in view of Seder et al., U.S. Patent 8,395,529 B2 (2013).
As to claim 10, Omanovic et al., as modified by Vasquez et al. and Altmannshofer et al., discloses the method of claim 1.  Omanovic et al. does not disclose temporary traffic infrastructures, as claimed.  Seder et al. discloses wherein the one or more traffic infrastructures comprise one or more temporary traffic infrastructures (Column 48, Lines 29-42, construction zone).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Omanovic et al., as modified by Vasquez et al. and Altmannshofer et al., with the temporary infrastructure information, as claimed, as disclosed by Seder et al., to provide information on temporary infrastructure, which is also a significant consideration in driving, allowing for greater safety in operation, utilizing a similar display to provide traffic infrastructure information.

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Omanovic et al., U.S. Patent Application Publication 2018/0031849 A1, as modified by Vasquez et al., U.S. Patent 8,907,771 B2 (2014) and Altmannshofer et al., U.S. Patent 10,507,839 B2 (2019), as applied to claim 1 and 14 above, and further in view of Bahl et al., U.S. Patent 9,218,740 B2 (2015).
As to claim 13, Omanovic et al., as modified by Vasquez et al. and Altmannshofer et al., discloses the method of claim 1.  Omanovic et al. does not disclose different devices for different coverage area, as claimed.  
Bahl et al. discloses further comprising: determining that the vehicle is leaving a first service coverage area (Column 6, Lines 17-26); 
determining whether the vehicle is entering a second service coverage area (Column 6, Lines 17-26); and 
in response to determining that the vehicle is entering the second service coverage area, transferring the service request to a device associated with the second service coverage area (Column 9, Lines 27-35).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Omanovic et al., as modified by Vasquez et al. and Altmannshofer et al., with the use of multiple devices for different coverage areas, as claimed, as disclosed by Bahl et al., allowing greater capacity and separation between different areas, providing only a portion of the needed information for each coverage area and transferring the vehicle to different coverage devices, as the coverage area changed, a common feature for spreading the coverage between such devices.
As to claim 17, Omanovic et al., as modified by Vasquez et al. and Altmannshofer et al., discloses the edge server of claim 14.  Omanovic et al. does not disclose different devices for different coverage area, as claimed.  
Bahl et al. discloses wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the edge server to: 
determine when the vehicle is leaving the geographic area serviced by the edge server (Column 6, Lines 17-26); 
determine whether the vehicle is entering a second geographic area serviced by a second edge sever (Column 6, Lines 17-26); and 
in response to determining that the vehicle is entering the second geographic area, transferring the service request to the second edge server (Column 9, Lines 27-35).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the edge server of claim 14, as disclosed by Omanovic et al., as modified by Vasquez et al. and Altmannshofer et al., with the use of multiple devices for different coverage areas, as claimed, as disclosed by Bahl et al., allowing greater capacity and separation between different areas, providing only a portion of the needed information for each coverage area and transferring the vehicle to different coverage devices, as the coverage area changed, a common feature for spreading the coverage between such devices.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Omanovic et al., U.S. Patent Application Publication 2018/0031849 A1, as modified by as modified by Altmannshofer et al., U.S. Patent 10,507,839 B2 (2019) and Newcombe et al., U.S. Patent 10,635,905 B2 (2020), as applied to claim 18 above, and further in view of Bahl et al., U.S. Patent 9,218,740 B2 (2015).
As to claim 20, Omanovic et al., as modified by Altmannshofer et al. and Newcombe et al., discloses the system of claim 18.  
Omanovic et al. does not disclose different devices for different coverage area, as claimed.  
Bahl et al. discloses wherein the edge server is configured to: determine when the vehicle is leaving the geographic area serviced by the edge server (column 6, Lines 17-26); 
determine whether the vehicle is entering a second geographic area serviced by a second edge sever (Column 6, Lines 17-26); and 
in response to determining that the vehicle is entering the second geographic area, transferring the service request to the second edge server (Column 9, Lines 27-35).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 18, as disclosed by Omanovic et al., as modified by Altmannshofer et al. and Newcombe et al., with the use of multiple devices for different coverage areas, as claimed, as disclosed by Bahl et al., allowing greater capacity and separation between different areas, providing only a portion of the needed information for each coverage area and transferring the vehicle to different coverage devices, as the coverage area changed, a common feature for spreading the coverage between such devices.

Response to Arguments
Applicant's arguments filed August 12, 2022, incorporating the arguments of July 13, 2022, have been fully considered but they are not persuasive.
Vasquez et al. discloses the dynamic traffic infrastructure in a traffic light.  The color of the light is detected and may be provided to an augmented reality display.
Applicant amended the claims to distinguish the manner in obtaining the state information from the dynamic traffic infrastructures.  Vasquez et al. discloses using a light sensor to detect the state information of the dynamic traffic infrastructures, not a request to the dynamic traffic infrastructures.  Newly cited reference Altmannshofer et al. discloses making a request of the state information to the dynamic traffic infrastructures and receiving the state information, incorporating the information into operation of the vehicle.  It would have been obvious to one skilled in the relevant art to obtain the state information from the dynamic traffic infrastructures by a request, as disclosed by Altmannshofer et al., a known manner of obtaining the information regarding the dynamic traffic infrastructure for this purpose.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/           Primary Examiner, Art Unit 3666